 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    DONNA CARLSON,                                          Case No. 2:17-cv-02882-MMD-GWF
 8                                           Plaintiff,
              v.
 9                                                                ORDER SCHEDULING A
      SAM’S WEST, INC, et al.,
10                                                             SETTLEMENT CONFERENCE
                                          Defendants.
11

12          Pursuant to the referral by the Honorable Judge Miranda M. Du, United States District
13   Judge, a settlement conference is hereby scheduled to commence at 9:00 a.m. on March 11,
14   2019, in the chambers of the undersigned United States Magistrate Judge, Room 3099, Lloyd D.
15   George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada.
16          All counsel of record who will be participating in the trial and who have full authority to
17   settle this case, and all parties appearing pro se, if any, and all individual parties must be
18   present. In the case of non-individual parties, counsel of record shall arrange for an officer or
19   representative with binding authority to settle this matter up to the full amount of the claim or
20   last demand made to be present for the duration of the conference.
21          If any party is subject to coverage by an insurance carrier, then a representative of the
22   insurance carrier with authority to settle this matter up to the full amount of the claim or last
23   demand made must also be present for the duration of the settlement conference.
24          A request for an exception to the above attendance requirements must be promptly
25   filed and served on all parties, however, no later than at least fourteen (14) days prior to
26   the settlement conference. Counsel of record, individual parties, and a fully-authorized
27   representative shall appear in person unless the court enters an order granting a request
28   for exception.
                                                          1
 1                      PREPARATION FOR SETTLEMENT CONFERENCE

 2          In preparation for the settlement conference, the attorneys for each party shall submit a

 3   confidential settlement conference statement for the Court’s in camera review. If attached

 4   exhibits are voluminous, they should be separately tabbed. Failure to do so may result in

 5   the documents being returned with the requirement that they be properly tabbed. The

 6   settlement conference statement shall contain the following:

 7          1.      A brief statement of the nature of the action.

 8          2.      A concise summary of the evidence that supports your theory of the case,

 9   including information which documents your damages claims. Please attach to your statement

10   any documents or exhibits which are relevant to key factual or legal issues, including selected

11   pages from deposition transcripts or responses to other discovery requests.

12          3.      An analysis of the key issues involved in the litigation.

13          4.      A discussion of the strongest points in your case, both legal and factual, and a

14   frank discussion of the weakest points as well. The Court expects you to present a candid

15   evaluation of the merits of your case.

16          5.      A further discussion of the strongest and the weakest points in your opponent’s

17   case, but only to the extent that they are more than simply the converse of the weakest and the

18   strongest points in your case.

19          6.      The history of settlement discussion, if any, which have occurred in this case.

20   Please detail the demands and offers which have been made, and the reasons they have been

21   rejected.

22          7.      The settlement proposal that you believe would be fair.

23          8.      The settlement proposal that you would honestly be willing to make in order to

24   conclude this matter and stop the expense of litigation.

25          The settlement conference statements shall be received in my chambers - Room 3099 -

26   not later than March 4, 2019. DO NOT SERVE A COPY ON OPPOSING COUNSEL. DO

27   NOT DELIVER OR MAIL COPIES TO THE CLERK’S OFFICE.

28
                                                      2
 1          The purpose of the statement is to assist the undersigned Magistrate Judge in preparing

 2   for and conducting the settlement conference. In order to facilitate a meaningful conference,

 3   your utmost candor in responding to all of the above-listed questions is required. The

 4   settlement conference statement will be seen by no one except the undersigned. If this case

 5   does not settle, the settlement conference statement will not be disclosed to the judge who

 6   ultimately presides over the trial. Each statement will be securely maintained in my chambers,

 7   and will be destroyed following the conference.

 8          DATED this 8th day of February, 2019.

 9

10
                                                  ______________________________________
11                                                GEORGE FOLEY, JR.
                                                  United States Magistrate Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
